Citation Nr: 1613504	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at a February 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2015).

In this case, there is evidence that the Veteran has a diagnosis of PTSD.  See November 2014 VA Treatment Records.  Further, there is some evidence of in-service stressors.  The Veteran has reported several incidents that occurred while he served in Vietnam.  See, e.g., August 2009 and January 2011 Veteran Statements.
The Board notes that the Veteran had a VA examination in August 2014.  The examiner noted two stressors and appears to have indicated they are sufficient to support a diagnosis of PTSD.  Further, under Criterion A, the examiner indicated that the Veteran witnessed a traumatic event occurring to someone else, and learned of a traumatic event occurring to a close friend or family member.  However, the examiner determined no stressors were identified that meet the criterion for a PTSD diagnosis.  The examination appears to be inconsistent and is not sufficient for rating purposes.

Under these circumstances, the Board finds that a remand is needed to obtain another VA examination to determine whether any diagnosed acquired psychiatric disorders, to include PTSD, are related to his military service.  

Any outstanding, relevant treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  After receipt of any outstanding evidence, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service, to include the claimed fear of hostile military or terrorist activity.  The examiner should specifically address the Veteran's statements regarding his in-service stressors, and indicate whether they are adequate to support a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f)(3) (2015).

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




